court because these claims challenged the conditions of confinement.
                Bowen v. Warden, 100 Nev. 489, 686 P.2d 250 (1984). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                                               J.
                                                         1-ku.clesty
                                                               i



                                                         Parraguirre




                cc: Hon. Gary Fairman, District Judge
                     Armond Lewis
                     Attorney General/Carson City
                     Attorney General/Ely
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A


                          Tn7,,,INNETIMINIEW-717111111